209 Ga. 653 (1953)
74 S.E.2d 860
FRIEDMAN
v.
FRIEDMAN.
18112.
Supreme Court of Georgia.
Argued February 10, 1953.
Decided February 24, 1953.
I. T. Cohen and James M. Roberts, for plaintiff in error.
George Carroll and Douglas, Evans & Cole, contra.
DUCKWORTH, Chief Justice.
The only exception is to a judgment refusing an interlocutory injunction to prevent a former employee from engaging in a business similar to that of the former employer, because of a clause in the contract of employment which in substance forbids the employee, for a period of twelve months and in a well-defined area, from engaging for himself or others in "any kind or character of business identical or similar with any business operated by" the employer. While meeting the requirements as to reasonable time and area, this contract is fatally defective and void because it is indefinite, and for this reason unreasonable, in the description of the prohibited business, and the court did not err in denying the prayer for an interlocutory injunction. Hood v. Legg, 160 Ga. 620, 625 (128 S.E. 891); Orkin Exterminating Co. v. Dewberry, 204 Ga. 794 (51 S.E. 2d, 669). See also Robinson v. Reynolds, 194 Ga. 324 (1) (21 S.E. 2d, 214).
Judgment affirmed. All the Justices concur, except Atkinson, P. J., not participating.